Case 3:13-cr-00046-RLY-CMM Document 488 Filed 03/22/21 Page 1 of 1 PageID #: 2737



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 3:13-cr-00046-RLY-CMM
                                                   )
 JAMES COY,                                        ) -04
                                                   )
                             Defendant.            )



              ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on USPO Petition

 for Action on Conditions of Supervised Release. The parties were afforded due

 opportunity pursuant to statute and the rules of this court to file objection; parties waived

 the objection period and none were raised or filed. The court, having considered the

 Magistrate Judge’s Report and Recommendation, hereby ADOPTS the Magistrate Judge’s

 Report and Recommendation.

 SO ORDERED this 22nd day of March 2021.




 Distributed Electronically to Registered Counsel of Record
